361 S.W.3d 473 (2012)
STATE of Missouri, Respondent,
v.
Nelson Ray VRANA, Appellant.
No. ED 96122.
Missouri Court of Appeals, Eastern District, Division Two.
March 13, 2012.
Margaret M. Johnston, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Jennifer A. Wideman, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Nelson Ray Vrana ("Vrana") appeals the judgment of the Circuit Court of Warren County, the Honorable Keith Sutherland presiding. A jury convicted Vrana of one count of driving while intoxicated and one count of driving with a revoked license. The trial court sentenced Vrana to concurrent sentences of four (4) years in prison on the DWI conviction (as a persistent DWI offender) and one (1) year in prison and a $500.00 fine on the driving with a revoked license conviction.
On appeal, Vrana argued that the trial erred in overruling defense counsel's objections to statements made by the prosecutor during voir dire, and in denying the request for mistrial on the same grounds. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.